DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 7-9 are indefinite as they do not contain a method step that further limits the method of the claimed invention.  Applicant is reminded that article limitations are not given patentable weight in the method claims, they assist in defining the claimed method process and steps thereof.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pietrzak et al. (DE 10 2011 109 640A1) .  Pietrzak et al. shows the use of a housing component (8) for receiving a transmission component of a seat height adjustment, comprising: an outlet (11) configured to receive a cylindrical configuration of a positioning device (2); a fixing device .  
Claim(s) 12-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hama  (JP 2013-193496A) .  Hama shows the use of a housing component (90) for receiving a transmission component of a seat height adjustment, comprising: an outlet (106) configured to receive a cylindrical configuration of a positioning device (110); a fixing device (58) configured to fix a position of the housing component relative to a part of a seat frame; and a fastening device (88) configured to firmly connect the housing component to the part of the seat frame while the fixing device effects a crimp connection (88,98) of the housing ( and sector gear) to the seat frame.     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 so far as definite is/are rejected under 35 U.S.C. 103 as being unpatentable over Pietzrak et al.  Pietzrak shows the use of a housing (17) positioned on a seat frame (1) in coaxial relations with an outlet of a seat part (3) which effected by the positioning device (2) having a shape of a stepped cylinder (Fig. 3).  Pietzrak shows all of the teachings of the claimed invention as clearly defined, therefore the method steps as recited would have been incorporated within the use of the invention as taught by Pietzrak.  
Claims 1-11 so far as definite is/are rejected under 35 U.S.C. 103 as being unpatentable over Hama.  Hama shows the use of a housing (90) positioned on a seat frame (52) in coaxial relations with an outlet of a seat part (Fig.4) which effected by the positioning device (58) having a shape of a stepped cylinder (Fig. 4).  Hama discloses that a crimp connection (88,98) fixes the housing along with a toothed segment.  Hama shows all of the teachings of the claimed invention as clearly defined, therefore the method steps as recited would have been incorporated within the use of the invention as taught by Hama.  
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pietzrak et al. in view of Ruess et al (2014/0117734).  Pietzrak shows all of the teachings of the claimed invention except the use of a fastening device having a shape of a lug that is bent.  Ruess et al. teaches the use of a lug that is bent out as a fastening device for a seat component.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the fastening device of Pietzrak et al. with the teachings of Ruess et al. in order to provide for additional structural stability.  
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive.  Applicant is reminded again that “article” i.e., structural limitations are not given patentable weight in the method claims, they assist in defining the claimed method process and steps thereof.   Claims 1-11 are drawn to a method of assembling and not a structural component.   .   
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “housing component which surrounds the second transmission component) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, applicant is reminded that a housing component doesn’t entail the entire housing but a “component” i.e., a door is a component of house but not the house itself.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
April 9, 2021